



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Truong, 2018 ONCA 217

DATE: 20180305

DOCKET: C61804

Strathy C.J.O., Simmons and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Tan Dung Truong

Applicant/Appellant

Daniel Stein, for the appellant

Sandy Thomas, for the respondent

Heard and released orally: March 1, 2018

On appeal from the conviction entered on May 21, 2015 by
    Justice L. Roberts of the Superior Court of Justice, sitting without a jury.

REASONS FOR DECISION

[1]

The appellant was convicted of being unlawfully in possession of heroin,
    cocaine, methamphetamine and ketamine for the purpose of trafficking, and of
    being in possession of proceeds of crime.  He appeals the convictions and
    asserts the verdicts were unreasonable.

[2]

We do not accept this submission.

[3]

At paragraph 55 of her reasons, the trial judge identified a
    constellation of evidence that, taken together, strongly supported the
    inference that the appellant had knowledge and control of the money and drugs. 
    In particular, the evidence disclosed that the appellant had a key to the
    locked bedroom where the contraband was found and that he was attempting to
    enter the bedroom with the key immediately after the police made a dynamic
    entry into the apartment.  Further, the appellants social insurance card was
    found in a drawer with some of the buy money for the drugs  and that drawer
    was adjacent to the drawer where the drugs were found.  This, together with the
    other evidence the trial judge identified, created a powerful inference of
    knowledge and control.

[4]

The appellant did not testify.  Based on the totality of the record, in
    our view the trial judge was justified in drawing the inference, beyond a
    reasonable doubt, that the appellant was in possession of the drugs and money. 
    The fact that the evidence supported the possibility that others may also have
    been in possession of the drugs and money does not detract from this
    conclusion.

[5]

The appeal is dismissed.

G.R.
    Strathy C.J.O.

Janet
    Simmons J.A.

C.W.
    Hourigan J.A.


